Exhibit 10.27

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement between Heckmann
Corporation (the “Company”), and Brian R. Anderson (“Executive”), made effective
on this 30th day of December 2010 (the “Agreement”), amends and restates the
Executive Employment Agreement between the Company and Executive originally
effective on November 15, 2008. The Company and Executive hereby agree to the
employment of Executive by the Company on the following terms and conditions:

 

1.  Commencement and Term of Agreement

Executive’s employment under this Agreement will commence on November 15, 2008
and continue unless earlier terminated pursuant to the provisions of this
Agreement. The term of this Agreement shall be extended daily so that the
remainder of the term is one (1) year (the “Term”). The Term may be modified or
extended by mutual agreement.

 

2. Positions and Appointments

Executive shall serve as Vice President, Chief Financial Officer, and Treasurer
of the Company and its subsidiaries. Executive’s duties shall include, but not
be limited to, those typical of the chief financial officer and corporate
treasurer of a New York Stock Exchange listed company, and such other duties as
may be required by the Company from time to time consistent therewith, or where
not, by agreement between the parties hereto. Executive shall perform his duties
during reasonable business hours from the Company’s offices in Palm Desert,
California, or with the Company’s consent, from his home office. Executive may
be required to travel occasionally and/or for extended, reasonable periods of
time for business purposes, including to any other office maintained by the
Company.

 

3. Base Salary

The Company will pay Executive a base salary in cash of $175,000 per annum in
equal bi-monthly installments. Executive’s base salary may be changed by mutual
agreement at any time during the Term.

 

4. Bonus and Equity Incentive Awards

 

4.1 Guaranteed Bonus. Executive shall receive an annual guaranteed bonus equal
to thirty percent (30%) of Executive’s base salary (the “Guaranteed Bonus”). The
Guaranteed Bonus earned by Executive for any fiscal year shall be paid by the
Company no later than the 15th day of the third month of the succeeding fiscal
year.

 

4.2 Discretionary Bonus. Executive shall also be eligible to earn an annual
discretionary bonus with a target amount equal to thirty percent (30%) of
Executive’s base salary (the “Target Discretionary Bonus”). This separate
discretionary bonus shall be earned on the basis of Executive’s individual
contribution and the achievement of performance metrics determined and
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board of Directors of the Company. The discretionary bonus
earned by Executive for any fiscal year of the Company shall be paid by the
Company no later than the 15th day of the third month of the succeeding fiscal
year.



--------------------------------------------------------------------------------

4.3 Restricted Stock. Executive shall receive a grant of 125,000 restricted
shares of Company stock, of which two-thirds shall vest on the first business
day following the Company’s 2009 annual meeting of stockholders, and the
remaining one-third shall vest on April 15, 2010. Issuance of the restricted
shares is subject to obtaining stockholder approval of such grant as required by
the rules of the New York Stock Exchange. The Company’s restricted stock plan
shall be approved at the Company’s 2009 Annual Meeting of Stockholders.

 

4.4 Stock Option. Executive shall be eligible to receive an executive level
grant of stock options pursuant to the terms and conditions of the Company’s
2009 Equity Incentive Plan. The Company’s 2009 Equity Incentive Plan shall be
approved at the Company’s 2009 Annual Meeting of Stockholders.

 

5. Expenses

The Company shall reimburse Executive for all reasonable travel, accommodation,
marketing, entertainment, and other similar out-of-pocket business expenses
necessarily incurred by Executive in the performance of his duties, provided
that any expense reimbursement claims are supported by relevant documentation
and are made in accordance with the Company’s expense or travel policies. All
such expense reimbursements shall (a) be paid no later than the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred, (b) not be affected by the amount of expenses eligible for
reimbursement in any other taxable year and (c) not be subject to liquidation or
exchange for another benefit.

 

6. Benefits and Vacation

Executive shall be entitled to participate in, and receive benefits as permitted
by applicable law under, any pension benefit plan, welfare benefit plan
(including, without limitation, health insurance), vacation benefit plan,
including 15 paid vacation days per annum, or other executive benefit plan made
available by the Company to its senior executives. Any such plan or benefit
arrangement may be amended, modified, or terminated by the Company from time to
time with or without notice to Executive.

 

7. Termination of Employment

 

7.1 By Executive.

 

  (a) Voluntary Resignation without Good Reason. Executive may voluntarily
terminate his employment with the Company at any time without Good Reason (as
defined below) upon thirty (30) days’ advance written notice to the Company.
Upon such termination, Executive will be entitled to receive only his
compensation earned through his final day of employment (the “Accrued
Compensation”), consisting of base salary, Guaranteed Bonus pro rated to the
employment termination date, amounts due Executive pursuant to Sections 5 and 6,
and Executive’s rights under all then outstanding equity awards held by
Executive to the extent vested in accordance with their terms through his final
day of employment.

 

  (b)

Voluntary Resignation for Good Reason. Executive may voluntarily terminate his
employment with the Company for Good Reason within ninety (90) days following
the initial existence of a condition constituting Good Reason, provided that
Executive delivered to the Company written notice of such condition within
thirty (30) days following its initial existence and the Company failed to cure
such condition within thirty

 

2



--------------------------------------------------------------------------------

 

(30) days following receipt of such notice. Upon such termination, Executive
will be entitled to receive his Accrued Compensation. In addition, subject to
Section 11 and provided that Executive executes a full general release in a form
satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth (60th) day
following Executive’s termination date, then Executive shall be entitled to:

 

  (i) payment by the Company in a lump sum on the sixtieth (60th) day following
Executive’s employment termination date of an amount determined by mutual
agreement with the Company but no less than an amount equal to the sum of
(A) twelve (12) months of Executive’s base salary, (B) twelve (12) months of the
Guaranteed Bonus (less the portion of such bonus included in Executive’s Accrued
Compensation), and (C) twelve (12) months of the Target Discretionary Bonus,
based in each case on Executive’s base salary rate in effect immediately prior
to Executive’s termination of employment; and

 

  (ii) payment by the Company of the premiums required to continue Executive’s
group health care coverage under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive
timely elects to continue such coverage under COBRA, for a period ending on the
first to occur of (A) the date twelve (12) months following Executive’s
termination of employment, (B) the date Executive ceases to be eligible for
coverage under COBRA, and (C) the date Executive becomes eligible for health
care coverage through another employer.

 

  (c) Good Reason Defined. For purposes of this Agreement, “Good Reason” shall
mean: (i) a material reduction in Executive’s authority, duties, and executive
responsibilities with the Company, (ii) a requirement that Executive report
directly to a person of lesser rank than the Chief Executive Officer of the
Company, or (iii) a material breach of this Agreement by the Company.

 

7.2 By Company.

 

  (a) Without Cause. The Company may terminate Executive’s employment with the
Company at any time without Cause (as defined below) upon thirty (30) days’
advance written notice to Executive. Upon such termination, Executive will be
entitled to receive his Accrued Compensation. In addition, subject to Section 11
and provided that Executive executes a full general release in a form
satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth (60th) day
following Executive’s termination date, then Executive shall be entitled to
(i) the payments and benefits determined in accordance with Sections 7.1(b)(i)
and 7.1(b)(ii), and (ii) acceleration in full, effective as of Executive’s final
day of employment, of the vesting and/or exercisability of all then outstanding
equity awards held by Executive.

 

  (b) For Cause. The Company may terminate Executive’s employment with the
Company at any time for Cause following written notice to Executive of his
act(s) or failure(s) to act constituting Cause for termination and, if such
condition is capable of cure, Executive has failed to cure such condition within
thirty (30) days following such notice. Upon such termination, Executive will be
entitled to receive only his Accrued Compensation.

 

3



--------------------------------------------------------------------------------

  (c) Cause Defined. For purposes of this Agreement, “Cause” shall be deemed to
exist if Executive shall at any time: (i) commit a material breach of this
Agreement, (ii) be guilty of gross negligence, recklessness or willful
misconduct in connection with or affecting the business or affairs of the
Company, (iii) be guilty of insubordination, (iv) engage in material and
intentional unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of the Company, or (v) be
convicted of, or plead no contest to, a felony criminal offense. Termination of
Executive’s employment as a result of Executive’s death or Disability shall not
constitute termination “without Cause.”

 

7.3 Death and Disability.

 

  (a) Executive’s employment with the Company will automatically terminate upon
his death. Further, the Company reserves the right to terminate Executive’s
employment with the Company at any time during which Executive has a Disability
(as defined below). Upon termination of Executive’s employment due to death or
Disability, Executive or his estate will be entitled to receive his Accrued
Compensation. In addition, subject to Section 11 and provided that Executive or
the representative of Executive’s estate executes a full general release in a
form satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth (60th) day
following Executive’s termination date, then in the event of such termination of
Executive’s employment due to death or Disability Executive or his estate shall
be entitled to (i) the payment determined in accordance with Section 7.1(b)(i),
and (ii) acceleration in full, effective as of Executive’s final day of
employment, of the vesting and/or exercisability of all then outstanding equity
awards held by Executive.

 

  (b) For purposes of this Agreement, a “Disability” means a physical or mental
impairment that prevents Executive from performing the essential duties of his
position, with or without reasonable accommodation, for (i) a period of sixty
(60) consecutive calendar days, or (ii) an aggregate of ninety (90) work days in
any six (6) month period. A determination that Executive has incurred a
Disability will be made by the Company, in its sole discretion, but in
consultation with a physician selected by the Company and who works in Palm
Desert, California, provided that such selected physician consults with
Executive’s physician in addition to any examination of Executive and/or other
tests on Executive that such selected physician performs or orders to be
performed, and Executive hereby agrees to submit to any such examinations and/or
other tests from time to time. Notwithstanding the foregoing, any termination of
employment due to a Disability will be made in accordance with applicable local
laws.

 

8. Change of Control

 

8.1 Effect of Change of Control Following Termination without Cause. In the
event that Executive’s employment with the Company is terminated by the Company
without Cause and within six (6) months thereafter the Company consummates a
Change of Control (as defined below), then, subject to Section 11, in addition
to the payments and benefits to which Executive was entitled upon such
termination in accordance with Section 7.2(a) and provided that Executive’s
release of claims described in Section 7.2(a) has become effective in accordance
with its terms, Executive shall be entitled to:

 

4



--------------------------------------------------------------------------------

  (a) payment by the Company in a lump sum on the later of the date of
consummation of the Change of Control or the sixtieth (60th) day following
Executive’s termination date of an amount equal to the sum of (i) an additional
twelve (12) months of Executive’s base salary, (ii) an additional twelve
(12) months of the Guaranteed Bonus, and (iii) an additional twelve (12) months
of the Target Discretionary Bonus, based in each case on Executive’s base salary
rate in effect immediately prior to Executive’s termination of employment; and

 

  (b) payment by the Company of the additional premiums required to continue
Executive’s group health care coverage under COBRA, provided that Executive
timely elects to continue such coverage under COBRA or, following cessation of
eligibility under COBRA, under an individual health care plan, for a period
beginning on the day immediately following the last day of such coverage under
Section 7.2(a) and ending on the first to occur of (i) the date twelve
(12) months following the date coverage commenced under this Section 8.1(b), and
(ii) the date Executive becomes eligible for health care coverage through
another employer, provided that in no event will the Company’s payment
obligation exceed the premium rate for group health care continuation coverage
under COBRA that would then be in effect had such coverage continued.

 

8.2 Effect of Non-Assumption of Equity Awards upon Change of Control.
Notwithstanding any provision to the contrary contained in any plan or agreement
evidencing an equity award granted to Executive by the Company (unless such plan
or agreement expressly disclaims this Section 8.2) and except as otherwise
provided by Section 11, in the event of a Change of Control in which both
(a) the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiring
Corporation”), does not assume or continue the Company’s rights and obligations
under such then-outstanding equity awards of Executive or substitute for such
then-outstanding equity awards of Executive substantially equivalent equity
awards for the Acquiring Corporation’s stock, and (b) the Company does not
cancel such equity awards of Executive in exchange for payment to Executive with
respect to each vested and unvested share underlying such equity award in cash
or other property having a fair market value equal to the fair market value of
the consideration to be paid per share of common stock of the Company pursuant
to the Change of Control transaction (less the exercise price per share subject
to the award, if applicable), then the vesting, exercisability and settlement of
such equity awards which are not assumed, continued, substituted for or canceled
in exchange for payment by the Company shall be accelerated in full effective
immediately prior to but conditioned upon the consummation of the Change of
Control, provided that Executive remains an employee of the Company immediately
prior to the Change of Control.

 

8.3 Effect of Termination Following Change of Control. In the event that upon or
within one (1) year following a Change of Control either Executive voluntarily
terminates his employment with the Company for Good Reason or the Company
terminates Executive’s employment with the Company without Cause, Executive will
be entitled to receive his Accrued Compensation. In addition, subject to
Section 11 and provided that Executive executes a full general release in a form
satisfactory to the Company releasing all claims, known or unknown, that
Executive may have against the Company and its affiliates and such release has
become effective in accordance with its terms prior to the sixtieth (60th) day
following Executive’s termination date, then Executive shall be entitled to the
following in lieu of the payments and benefits to which Executive would
otherwise be entitled upon such termination in accordance with Section 7.1(b) or
Section 7.2(a), as applicable:

 

5



--------------------------------------------------------------------------------

  (a) payment by the Company in a lump sum on the sixtieth (60th) day following
Executive’s termination of employment of an amount equal to the sum of (i) two
(2) times Executive’s annual base salary as in effect at the time of termination
or immediately prior to the occurrence of the Change of Control, whichever is
greater, and (ii) two (2) times Executive’s bonus pursuant to Section 4.1 and
Section 4.2 for the year immediately preceding the year in which the Change of
Control occurs; and

 

  (b) payment by the Company of the premiums required to continue Executive’s
group health care coverage under the applicable provisions of COBRA, provided
that Executive timely elects to continue such coverage under COBRA, or,
following cessation of eligibility under COBRA, under an individual health care
plan, for a period ending on the first to occur of (i) the date twenty-four
(24) months following Executive’s termination of employment and (ii) the date
Executive becomes eligible for health care coverage through another employer,
provided that in no event will the Company’s payment obligation exceed the
premium rate for group health care continuation coverage under COBRA that would
then be in effect had such coverage continued; and

 

  (c) acceleration in full, effective as of Executive’s final day of employment,
of the vesting and/or exercisability of all then outstanding equity awards held
by Executive.

 

8.4 Section 280G. If, due to the payments and benefits provided by Section 8 and
any other payments and benefits to which Executive is entitled pursuant to this
Agreement or otherwise, Executive would be subject to any excise tax pursuant to
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) due
to characterization of any such payments or benefits as excess parachute
payments pursuant to Section 280G(b)(1) of the Code, the amounts payable under
Section 8 will be reduced (to the least extent possible) in order to avoid any
“excess parachute payment” under Section 280G(b)(1) of the Code. Any reduction
in the payments and benefits required by this Section 8.4 will be made in the
following order: (i) reduction of cash payments; (ii) reduction of accelerated
vesting of equity awards other than stock options; (iii) reduction of
accelerated vesting of stock options; and (iv) reduction of other benefits paid
or provided to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant of Executive’s equity awards. If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis.

 

8.5 Change of Control Defined. For purposes of this Agreement, “Change of
Control” means the earliest to occur of the following events:

 

  (a) the acquisition or ownership by any individual, entity, or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, and any successor statute, as it may be amended from time to time (the
“Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”); or

 

  (b)

as a result of or in connection with either an actual or threatened election
contest (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or

 

6



--------------------------------------------------------------------------------

 

on behalf of a person other than the Board of Directors (“Proxy Contest”)
subject in any such event to Rule 14(a)-12(c) under the Exchange Act, the
individuals comprising the Company’s Board of Directors immediately before such
Election Contest or Proxy Contest cease to constitute a majority of the Board of
Directors; or

 

  (c) consummation of a reorganization, merger, consolidation or similar
corporate transaction, or series of related such transactions, as a result of
which the holders of Outstanding Voting Securities immediately prior to such
transaction(s) fail to retain immediately after such transaction(s) direct or
indirect beneficial ownership of more than fifty percent (50%) of the
Outstanding Voting Securities determined immediately after such transaction(s);
or

 

  (d) the sale, exchange or other disposition of all or substantially all of the
assets of the Company; or

 

  (e) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

9. Confidential Information

 

9.1 Executive acknowledges that, during the course of his employment with the
Company, he will have access to confidential business information and secrets.
Executive agrees, both during the term of his employment and following its
termination, that he will hold the confidential business information and secrets
in the strictest confidence, and that he will not use or attempt to use or
disclose any confidential information or business secrets to any other person or
entity without the prior written authorization of the Company.

 

9.2 The restrictions of Section 9.1 do not apply to any confidential information
that (a) has entered into the public domain other than by a breach of this
Agreement or other obligation of confidentiality of which Executive is aware, or
(b) solely to the extent and for the duration required, is required to be
disclosed under a validly-issued court order, pursuant to a request by
government regulators, and which disclosure the Company is unable legally to
prevent.

 

10. Further Obligations of Executive

 

10.1 Executive shall comply with all applicable rules of law, securities laws,
regulations, and codes of conduct of the Company in effect from time to time in
relation to dealings in shares, notes, debentures, or other securities.

 

10.2 Executive represents that his employment with the Company does not violate
any prior agreement with a former employer or third party.

 

11. Application of Section 409A

 

11.1

Notwithstanding anything contained in this Agreement to the contrary, no amount
payable on account of Executive’s termination of employment which constitutes a
“deferral of compensation” (“Section 409A Deferred Compensation”) within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the
Internal Revenue Code (the “Section 409A Regulations”) shall be paid unless and
until Executive has incurred a “separation from service” within the meaning of
the Section 409A Regulations. Furthermore, if Executive is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
Executive’s

 

7



--------------------------------------------------------------------------------

 

separation from service, no amount that constitutes Section 409A Deferred
Compensation which is payable on account of Executive’s separation from service
shall be paid to Executive before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of Executive’s death following such separation
from service. All such amounts that would, but for this Section, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date.

Executive and the Company intend that (a) the payment under Section 8.1(a) of
this Agreement shall be exempt from treatment as Section 409A Deferred
Compensation as a short-term deferral pursuant to Treasury Regulation
Section 1.409A-1(b)(4), and (b) the payment under Section 8.3 of this Agreement
of amounts in excess of the amounts payable under Section 7.3(a) shall be exempt
from treatment as Section 409A Deferred Compensation to the maximum extent
permitted for amounts treated as separation pay due to involuntary separation
from service pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii).

 

11.2 To the extent that all or any portion of the Company’s payment of or
reimbursement to Executive for the cost of health care coverage premiums
pursuant to Sections 7.1(b)(ii), 7.2(a), 8.1(b) or 8.3(b) (the “Company-Provided
Benefits”) would exceed an amount for which, or continue for a period of time in
excess of which, such Company Provided Benefits would qualify for an exemption
from treatment as Section 409A Deferred Compensation, then, for the duration of
the applicable period during which the Company is required to provide such
benefits: (a) the amount of Company-Provided Benefits furnished in any taxable
year of Executive shall not affect the amount of Company-Provided Benefits
furnished in any other taxable year of Executive; (b) any right of Executive to
Company-Provided Benefits shall not be subject to liquidation or exchange for
another benefit; and (c) any reimbursement for Company-Provided Benefits to
which Executive is entitled shall be paid no later than the last day of
Executive’s taxable year following the taxable year in which Executive’s expense
for such Company-Provided Benefits was incurred.

 

11.3 Any equity award which constitutes Section 409A Deferred Compensation and
which would vest and become payable upon a Change of Control in accordance with
Section 8.2 shall vest in full as provided by Section 8.2 but shall be converted
automatically at the effective time of such Change of Control into a right to
receive in cash on the date or dates such award would have been settled in
accordance with its then existing settlement schedule (or on such earlier date
as provided by Sections 7.2(a), 7.3(a) or 8.3(c)) an amount or amounts equal in
the aggregate to the intrinsic value of the equity award at the time of the
Change of Control.

 

11.4 Notwithstanding any provision of this Agreement to the contrary, to the
extent that any amount constituting Section 409A Deferred Compensation would
become payable under this Agreement solely by reason of a Change of Control,
such amount shall become payable only if the event constituting a Change of
Control would also constitute a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company within the meaning of the Section 409A Regulations.

 

11.5 Executive and the Company intend that any right of Executive to receive
installment payments under this Agreement shall, for all purposes of
Section 409A, be treated as a right to a series of separate payments.

 

11.6

The Company intends that income provided to Executive pursuant to this Agreement
will not be subject to taxation under Section 409A of the Internal Revenue Code.
The provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements

 

8



--------------------------------------------------------------------------------

 

of Section 409A and the Section 409A Regulations. However, the Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company shall not be responsible for the payment of
any applicable taxes incurred by Executive on compensation paid or provided to
Executive pursuant to this Agreement.

 

12. Miscellaneous

 

12.1 This Agreement, the Company’s 2009 Equity Incentive Plan and the equity
award agreements thereunder evidencing the awards described in Sections 4.3 and
4.4 constitute the entire agreement and understanding between the Company and
Executive and supersede any other agreements, whether oral or written, with
respect to the subject matter of this Agreement. This Agreement may only be
modified or amended by a further agreement in writing signed by the parties
hereto.

 

12.2 This Agreement is governed by and shall be construed in accordance with the
laws of the State of California, and without giving effect to conflict of law
principles.

 

12.3 In the event of any dispute or claim relating to or arising out of
Executive’s employment relationship with the Company, this Agreement, or the
termination of Executive’s employment with the Company for any reason
(including, but not limited to, any claims of breach of contract, wrongful
termination or age, sex, race, national origin, disability or other
discrimination or harassment), Executive and the Company agree that all such
disputes shall be fully, finally and exclusively resolved by binding arbitration
conducted before a single neutral arbitrator pursuant to the rules for
arbitration of employment disputes by the American Arbitration Association in
counties of Riverside or Los Angeles, California. The arbitrator shall permit
adequate discovery and is empowered to award all remedies otherwise available in
a court of competent jurisdiction and any judgment rendered by the arbitrator
may be entered by any court of competent jurisdiction. The arbitrator shall
issue an award in writing and state the essential findings and conclusions on
which the award is based. By executing this Agreement, Executive and the Company
are both waiving the right to a jury trial with respect to any such disputes.
The Company shall bear the costs of the arbitrator, forum and filing fees. Each
party shall bear its own respective attorney fees and all other costs, unless
otherwise provided by law and awarded by the arbitrator.

 

12.4 This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, and all such counterparts when taken together shall
constitute one and the same original.

 

12.5 Except to the extent that applicable law requires that any specific action
be taken or performed by the Company’s Compensation Committee, or to the extent
otherwise provided in this Agreement, any action to be taken or performed, or
direction to be provided, by the Company under this Agreement may be taken,
performed, or provided at the direction of the Company’s Chief Executive
Officer.

 

12.6 Any waiver by the Company of any provision, or any breach of any provision,
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of such provision or any other provision herein.

 

12.7

Due to the personal nature of the services contemplated under this Agreement,
this Agreement and Executive’s rights and obligations hereunder may not be
assigned by Executive. The

 

9



--------------------------------------------------------------------------------

 

Company may assign its rights, together with its obligations hereunder, in
connection with any sale, transfer, or other disposition of all or substantially
all of its business and/or assets, provided that any such assignee of the
Company agrees to be bound by the provisions of this Agreement.

 

12.8 All payments under this Agreement shall be subject to reduction for taxes
and other withholdings required to be withheld by law.

 

12.9 The Company and Executive agree that they will each attach to their
respective Federal income tax returns for the taxable year containing the date
first written above the applicable statement under Section XII of Internal
Revenue Service Notice 2010-6, substantially in the forms attached hereto as
Appendix 1 and Appendix 2, respectively.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Company    

By:

  /s/ Richard J. Heckmann     Date:      

Name: Richard J. Heckmann

Title: Chairman of the Board & CEO

      Executive       /s/ Brian R. Anderson     Date:       Name: Brian R.
Anderson      

 

10



--------------------------------------------------------------------------------

[Form of Statement to be filed with the Heckmann Corporation Federal Income Tax
Return for its taxable year containing December ___, 2010]

§409A Document Correction under §VII.D of Notice 2010-6

 

1. Name and taxpayer ID number of each service provider affected by the document
failure:

Brian R. Anderson

Social Security Number: ____-___-____

 

2. Plan with respect to which failure occurred:

Employment Agreement between Heckmann Corporation and Brian R. Anderson, dated
November 15, 2008.

 

3. Statement of correction:

The document failure identified herein is eligible for correction under Section
VII.D of Notice 2010-6. Heckmann Corporation has taken all actions required and
otherwise met all requirements for such corrections as of the last day of its
taxable in year in which the correction is made. Pursuant to Section XI.A of
Notice 2010-6, no income inclusion is required as a result of this correction.
The date of the correction is December ___, 2010 and, pursuant to Section XI.A
of Notice 2010-6, is treated as effective on January 1, 2009.

 

4. Amount involved:

The amount involved is unknown as of the date of the statement because the event
at which time such amount would be become determinable has not occurred.
Pursuant to Section XI.A of Notice 2010-6, no income inclusion is required as a
result of this correction.



--------------------------------------------------------------------------------

[Form of Statement to be filed with the Brian R. Anderson 2010 Federal Income
Tax Return]

You are entitled to the relief provided in Section VII.D of Internal Revenue
Service Notice 2010-6 with respect to a failure to comply with Section 409A. You
must attach a copy of this statement to your 2010 Federal Income Tax Return.

§409A Document Correction under §VII.D of Notice 2010-6

 

1. Name and taxpayer ID number of each service provider affected by the document
failure:

Brian R. Anderson

Social Security Number: ____-___-____

 

2. Plan with respect to which failure occurred:

Employment Agreement between Heckmann Corporation and Brian R. Anderson, dated
November 15, 2008.

 

3. Statement of correction:

The document failure identified herein is eligible for correction under Section
VII.D of Notice 2010-6. Heckmann Corporation has taken all actions required and
otherwise met all requirements for such corrections as of the last day of its
taxable in year in which the correction is made. Pursuant to Section XI.A of
Notice 2010-6, no income inclusion is required as a result of this correction.
The date of the correction is December ___, 2010 and, pursuant to Section XI.A
of Notice 2010-6, is treated as effective on January 1, 2009.

 

4. Amount involved:

The amount involved is unknown as of the date of the statement because the event
at which time such amount would be become determinable has not occurred.
Pursuant to Section XI.A of Notice 2010-6, no income inclusion is required as a
result of this correction.